Suit was brought in a justice’s court against “Luke C. Ginn, doing business under the name and style of W. H. Terrell,” on a draft in favor of the plaintiff, drawn on W. H. Terrell and accepted by him. No plea was filed until the third term, when L. C. Ginn pleaded that he-was not indebted to plaintiff on the contract sued on,, nor in any manner whatever, and that he did not undertake or assume this debt in writing or otherwise, and does not owe it. On plaintiff’s motion the court struck this plea, on the ground that it was not filed at the first term. Plaintiff offered in evidence the acceptance sued on, to which defendant objected on the ground that it was not signed by Ginn, aud that there was no proof showing that it was signed by Ginn or authorized by him. The objection was sustained and the paper excluded. No further evidence was offered, and the court rendered judgment against the plaintiff and in favor of the defendant for cost. To these rulings plaintiff excepted by certiorari; ujion the hearing of which it was ordered that the same be sustained and the judgment below beset aside, and that the case be remanded to the justice’s court with instructions to dismiss the same unless plaintiff should prove the allegation in the summons, the court holding that plaintiff should show that defendant did business under the name and style of W. H. Terrell. To this ruling, and to the refusal to render final judgment against defendant on motion, plaintiff excepted.